~~

Case 8:19-cv-01238-MSS-JSS Document 2 Filed 05/22/19 Page 1 of 6 PagelD 33

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner) _

UNITED STATES DISTRICT COURT
for the

District of
Division
Kareem Ali Adams,

THE KAREEM ALI ADAMS REVOCABLE LIVING
TRUST AGREEMENT

Case No. _8:19-cv-1238-T-35JSS
(to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
=-V-

Hillsborough County Sheriff's Office, Deputy Cody
Kliener, Sgt Deputy #2208 Gerald Stewart, Jason G.
Gorditlo

Jury Trial: (check one) [_]yes [V]No

TTL
4587

pel

Ney

Vw
yy
?

fOr2bNd 22

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

New? Nee eee Neer eee Nene Nene” Nee Soe” mee? Neue Sue Nee” ee” “ner”
YONaqp gen

Ynys
NAL

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS

4 Amended = (Non-Prisoner Complaint)

NOTICE

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 6
Case 8:19-cv-01238-MSS-JSS Document 2 Filed 05/22/19 Page 2 of 6 PagelD 34

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I. The Parties to This Complaint

A.

The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

The Defendant(s)

Kareem Ali Adams, THE KAREEM ALI ADAMS RVOC LIV TR AG

 

 

 

 

clo 2618 Chipco Street

Tampa Fl 33605
City State Zip Code

Hillsborough

(813)900-2682

 

Kareemadams178@yahoo.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Address

County
Telephone Number

E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (known)
Address

County
Telephone Number

E-Mail Address (if known)

Hillsborough County Sheriff's Office

 

 

 

 

2008 E 8th Avenue

Tampa FI 33605
City “State Zip Code

Hillsborough

 

 

 

[__] individual capacity Official capacity

 

 

 

 

Cody Kliener

Deputy

2008 E 8th Ave

Tampa Fl 33605
City State Zip Code

Hillsborough

 

 

 

[| Individual capacity Official capacity

Page 2 of 6
Case 8:19-cv-01238-MSS-JSS Document 2 Filed 05/22/19 Page 3 of 6 PagelD 35

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

Defendant No. 3
Name
Job or Title (if known)
Address

County
Telephone Number

E-Mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Address

County
Telephone Number

E-Mail Address (if known)

i. Basis for Jurisdiction

Gerald Stewart

 

Sgt/ Deputy

 

2008 E 8th Ave

 

Tampa

33605

 

City
Hillsborugh

Zip Code

 

 

 

[| Individual capacity Official capacity

Jason G Gordillo

 

Esquire

 

2008 E 8th Ave

 

Tampa

33605

 

City
Hillsborough

Zip Code

 

 

 

[_] individual capacity Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A.

Are you bringing suit against (check all that apply):

[| Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
False arrest, Excessive Force, Due Process.

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 6
Case 8:19-cv-01238-MSS-JSS Document 2 Filed 05/22/19 Page 4 of 6 PagelD 36

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

-See Exhibit "A"

 

I. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?
-Dale Mabry Hwy/waters Ave W, Tampa, FL 33614
-Location of court events: Division G

 

What date and approximate time did the events giving rise to your claim(s) occur?
May 24, 2018
0312 Hours

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

See Exhibit(s)"A"

See Exhibits"B"

 

Page 4 of 6
Case 8:19-cv-01238-MSS-JSS Document 2 Filed 05/22/19 Page 5 of 6 PagelD 37
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.
See Exhibit "A" Pg 4 sec 53-58

 

Vv. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

A total sum of $3,260,000.00 for injuiries, expenses, actual and or punitive damages. Kareem A. Adams prays
this court will rule in his favor. In the name of the Lord and Saviour. Amen.

 

Page 5 of 6
Case 8:19-cv-01238-MSS-JSS Document 2 Filed 05/22/19 Page 6 of 6 PagelD 38

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Pnsoner)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case. Ww / 0
AK
Date of signing: Ku AG LL © Ail Kia's Reserv ed ce cout Fé.

Signature of Plaintiff
Printed Name of Plaintiff Kareem Ali Adams A.R. W/o Recourse UCC1-308 All rightsReservec

 

 

For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm
Address

 

 

 

 

 

City State Zip Code
Telephone Number (813) 900-2682

E-mail Address kareemadams178@yahoo.com

 

 

Page 6 of 6
